Citation Nr: 1521374	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1993 to July 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's headaches are proximately due to his service-connected PTSD.


CONCLUSION OF LAW

Service connection for headaches, as secondary to service-connected PTSD, is established.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Headaches, to Include as Secondary to Service-Connected PTSD

The Veteran seeks entitlement to service connection for headaches.  Among his pertinent contentions, the Veteran contends that this disorder was incurred secondary to, or is aggravated by his service-connected PTSD.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

Importantly, the Board notes that the Veteran is service connected for PTSD.  See October 2012 rating decision.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Facts & Analysis

Initially, the Board notes that the Veteran has a current diagnosis of migraines.  See March 2013 DBQ.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

In March 2013, the Veteran's private physician, Dr. K., completed a DBQ for the Veteran's headaches.  The physician stated that the Veteran's headaches are "possibly secondary to PTSD, as he does not respond to migraine medications."  The physician then explained that when the Veteran's PTSD symptoms are bad, his headaches become severe.  Importantly, the physician concluded by stating that the Veteran's "PTSD is a trigger for his migraines."  

The Veteran was afforded a VA examination in June 2013.  The Veteran reported constant headaches since service.  The examiner opined that it was less likely than not that the Veteran's headaches are proximately due to or aggravated by his PTSD.  The examiner stated that while the Veteran's treating physician stated in the March 2013 DBQ that the Veteran's PTSD triggered his headaches, the treatment records did not support that conclusion.  The examiner opined that there was no consistency in the treatment record to suggest any association of worsening or causation by PTSD and that the Veteran's history of headaches was inconsistent, in that there was no documentation of any headaches from 1994 until 2011.
  
The Veteran's treating physician, Dr. K., submitted an additional statement in August 2013.  The physician stated that the Veteran has chronic daily headaches that have been classified as migraines and that the Veteran has had these migraines since 1994, but they have continued to worsen.  The physician stated that over the course of the past year, the Veteran's migraines have worsened significantly.  It was noted that the Veteran also suffers from PTSD and that PTSD can trigger migraine headaches.  The physician opined that it is more likely than not that the Veteran's migraines are related to his PTSD.

In October 2013, an additional treating physician, Dr. M., submitted a statement.  The physician indicated that the Veteran suffers from chronic daily headaches that started after he joined the military.  The physician noted that the Veteran suffers from PTSD, and opined that it is more likely than not that the headaches are related to his PTSD.

The Board acknowledges the June 2013 VA examiner's negative nexus opinion concerning the etiology of the Veteran's headaches; however, several private physicians have opined that the Veteran's headaches are due to his PTSD.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headaches are proximately due to his PTSD.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.  As such, service-connection for headaches is warranted. 


ORDER

Entitlement to service connection for headaches, as due to service-connected PTSD, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


